Order reversed on the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, to the extent of requiring the defendants to serve a bill of particulars of the alleged contributory negligence of the decedent, and if such particulars are not within their knowledge, that they so state and declare their intention to rely upon the developments of the trial for proof of such affirmative defense. We think that the plaintiff’s motion to the extent here indicated should be granted as a matter of discretion. The particulars or the statement should be served within ten days from the entry of the order herein. Lazansky, P. J., Young, Kapper, Scudder and Tompkins, JJ., concur.